*719“In a child protective proceeding, the party seeking to establish neglect must show, ‘first, that a child’s physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired and second, that the actual or threatened harm to the child is a consequence of the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship’ ” (Matter of Tajani B., 49 AD3d 876, 876 [2008], quoting Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]).
Here, the petitioner proved by a preponderance of the evidence that the father neglected the child Matthew F. The evidence presented at the fact-finding hearing was sufficient to show that the father committed an act of domestic violence during which he demanded that Matthew get him a knife and then held the knife to the mother’s throat in Matthew’s presence, thereby impairing, or creating an imminent danger of impairing, Matthew’s physical, emotional, and mental conditions (see Matter of Jordan E., 57 AD3d 539, 540 [2008]; Matter of Andrew Y, 44 AD3d 1063, 1064 [2007]; Matter of Tami G., 209 AD2d 869, 870 [1994]). The evidence also supports a finding of derivative neglect with respect to the child Briana F. (see Matter of Cybill V., 279 AD2d 582, 583 [2001]; Matter of Deandre T., 253 AD2d 497, 498 [1998]).
Contrary to the father’s contention, the Family Court properly directed that he undergo mental health and substance abuse evaluations (see Matter of Joseph S., 63 AD3d 850 [2009]).
The father’s remaining contentions are without merit. Skelos, J.E, Dickerson, Lott and Roman, JJ., concur.